ORDER
PER CURIAM.
The State of Missouri appeals the trial court’s judgment of acquittal entered in favor of Donna Cotton. Ms. Cotton was found guilty by a jury of forgery, section 570.090, RSMo 1994, for using or uttering a false check with the purpose to defraud. The trial court found that the evidence presented at trial was insufficient to prove that the check was forged and granted judgment of acquittal. On appeal, the State claims that sufficient evidence was presented from which the jury could have found Ms. Cotton guilty of forgery beyond a reasonable doubt.
*481The judgment of the trial court is affirmed. Rule 30.25(b).